Citation Nr: 1723414	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1.  Entitlement to a higher evaluation for right foot callosities and corn pain with onychodystrophy of the right first and second toenails, with chemical matrixectomy times two right hallux, rated as 10 percent disabling since May 14, 2010.
 
2.  Entitlement to a higher evaluation for left foot callosities and corn pain with onychodystrophy of the left first and second toenails, with chemical matrixectomy times two left hallux, rated as 10 percent disabling since May 14, 2010.
 
3.  Entitlement to an effective date prior to May 14, 2010 for a compensable rating for right foot callosities and corn pain with onychodystrophy of the right first and second toenails, with chemical matrixectomy times two right hallux.

4.  Entitlement to an effective date prior to May 14, 2010 for a compensable rating for left foot callosities and corn pain with onychodystrophy of the left first and second toenails, with chemical matrixectomy times two left hallux, 


REPRESENTATION
 
Appellant represented by:  AMVETS
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran had active service from November 1980 to November 1983. 
 
This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which confirmed the previously assigned noncompensable ratings.  In a May 2012 rating decision the RO assigned 10 percent ratings for each foot effective May 14, 2010.
 
The Veteran testified before the undersigned in February 2016.  A transcript of the hearing is associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records, to include VA treatment records, which are pertinent to the present appeal. 
 
The issues of entitlement to service connection for a back disability, secondary to the service connected foot disabilities, and entitlement to service connection for nerve damage to the feet have been raised by the record in various statements by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and these matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
 
The issues of entitlement to increased ratings for bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  The Veteran's claim of entitlement to increased ratings for  bilateral foot disorders  was received by the RO on May 24, 2010.
 
2.  The first factually ascertainable indication of an increase in the Veteran's foot disabilities was in a VA Medical Center note from May 14, 2010.
 
 
CONCLUSION OF LAW
 
The criteria for an effective date prior to May 14, 2010, for callosities and corn pain with onychodystrophy of the left and right first and second toenails, with chemical matrixectomy times two hallux of each foot have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
 § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(2). 
 
In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 38 U.S.C.A. § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).
 
In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400 (o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.
 
The United States Court of Appeals for Veterans Claims  in Hazan, noted that 38 U.S.C.A. § 5110 (b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.
 
Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.
 
In May 27, 2009, VA granted entitlement to service connection for bilateral onychodystrophy of the first and second toenails, status post otectomy, and hallux valgus effective August 26, 2008.  A noncompensable rating was assigned for each foot.  The Veteran did not file an appeal to that rating decision.  As such, it is final.  38 U.S.C.A. § 7105 (West 2014). 

On May 24, 2010, VA received a claim of entitlement to increased ratings for the Veteran's bilateral foot disabilities.  In a July 2012, the decision review officer increased the ratings to 10 percent disabling for each foot, effective May 14, 2010.  

May 14, 2010 is the date VA Medical Center records show a worsening of the claimed condition to a sufficient degree which warrants a higher evaluation.  Under 38 C.F.R. § 3.400 (o), the potential dates for the 10 percent rating are either date of claim in May 2010 or the date entitlement arose, whichever is later.  Since this is a claim for increase in disability compensation, the earliest date as of which it is factually ascertainable that an increase in disability had occurred must also be considered, if claim is received within one year from such date, otherwise, date of receipt of claim controls.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(2).  

The record is devoid of any indication that a worsening of the Veteran's bilateral foot disability took place during the period from May 14, 2009 to May 13,  2010.  There are no examinations during this period, nor is there any indication of a factually ascertainable increase in disability until the VA examination in May 2010.  

The Board finds no evidence of a claim of entitlement to increased ratings prior to May 14, 2010.
 
Hence, the evidence of record preponderates against finding that the criteria for a 10 percent rating were met before May 14, 2010, and there is no reasonable doubt to be resolved. 
 
ORDER
 
Entitlement to an effective date prior to May 14, 2010 for the grant of separate 10 percent ratings for bilateral foot disabilities is denied.
 
 
REMAND
 
Regarding the question of entitlement to increased ratings since May 14, 2010, given the interval since last VA compensation examination in May 2013, and implication from hearing testimony that the disorder may have since worsened, re-examination is needed.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Associate with the claims file relevant VA treatment records pertaining to care of the feet since February 2016.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After completing in the above development, schedule the Veteran for a VA podiatric examination conducted by a podiatrist to determine the current nature and extent of any disability due to callosities and corn pain with onychodystrophy of the left and right first and second toenails, with chemical matrixectomy times two hallux of each foot.  In accordance with the latest worksheet for rating such disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of the disorder.  The examiner must describe all functional impairment that the disorders have on the Veteran's ability to work.  The examiner is to be provided access to the Veteran's claims file, to include all VBMS and Virtual VA records, and these records must be reviewed by the examiner in conjunction with the examination.
 
The examiner must report all signs and symptoms necessary for rating callosities and corn pain with onychodystrophy of the left and right first and second toenails, with chemical matrixectomy times two hallux of each foot under the rating criteria. The examiner must provide a fully reasoned and supported rationale for any opinion offered and provide specific examples if warranted.
 
3.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  Then review the claims file. If any directive specified in this remand has not been fully complied with, undertake appropriate corrective action.
 
5.  Then readjudicate the claims in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


